972 F.2d 1352
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.R-D MOUNTS, Partnership, Appellant,v.Dick CHENEY, Secretary of Defense, Appellee.
No. 92-1266.
United States Court of Appeals, Federal Circuit.
May 29, 1992.

Before MAYER, Circuit Judge.

ON MOTION
ORDER

1
Charles Ralph and Florine Jane Davis move for remand to the Armed Services Board of Contract Appeals and for a 60-day extension of time to obtain counsel for R-D Mounts.


2
On April 14, 1992, the court indicated that counsel must enter an appearance by May 14, 1992 or the case would be dismissed.   No counsel has entered an appearance.   Accordingly, we are dismissing the appeal.   The court will reinstate the appeal if counsel enters an appearance within 60 days.   In light of the dismissal, we need not rule on the motion for remand.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) The motion for an extension of time is denied.


5
(2) The case is dismissed without prejudice.   If counsel enters an appearance within 60 days, the appeal will be reinstated.